DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments filed on 10/5/2021 are entered for prosecution. Claims 1-20 remain pending in the application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jacob P. Beers (68,574) on 10/28/2021.

The application has been amended as follows: 

An apparatus associated with a network device, comprising:
one or more processors communicatively coupled to one or more ports of the network device, wherein the one or more ports have N packet services whereas the one or more processors have hardware capability to simultaneously support up to M Operations, Administration, and Maintenance (OAM) sessions, M and N are integers, 
wherein the one or more processors are configured to
randomly in a measurement cycle of a plurality of periodic measurement cycles to support all of the N packet services with the hardware capability in an oversubscribed manner.

The apparatus of claim 1, wherein the one or more processors are configured to scale the N OAM sessions based on how much N is greater than M.

The apparatus of claim 1, wherein the one or more processors are configured to stagger the measurement windows for each of the at least some of the OAM sessions over the plurality of periodic measurement cycles, such that each measurement cycle completes a measurement window for each of the at least some of the OAM sessions.

The apparatus of claim 1, wherein the network device is a virtual network element .

The apparatus of claim 1, wherein the N OAM sessions include transmission and reception of Packet Data Unit (PDUs) and computations.

The apparatus of claim 1, wherein the N OAM sessions includes one or more delay measurements and loss measurements performed through associated Packet Data Unit (PDUs).

The apparatus of claim 6, wherein the N OAM sessions provide a statistical view of an associated packet service and the statistical view converges over time based on the staggered manner to actual real-time measurements.

The apparatus of claim 1, wherein the one or more processors are configured to
provide results of the N OAM sessions to a management system.

A network device configured to perform Operations, Administration, and Maintenance (OAM) scaling, the network device comprises:
one or more ports; and
one or more processors, wherein the one or more ports have N packet services whereas the one or more processors have hardware capability to simultaneously support up to M Operations, Administration, and Maintenance (OAM) sessions, M and N are integers, 
wherein the one or more processors are configured to
operate, in response to N being greater than M such that the hardware capability does not simultaneously support OAM sessions for all of the N packet services, N OAM sessions concurrently and in a staggered manner by partitioning at least some of the OAM sessions into measurement windows that are staggered randomly in a measurement cycle of a plurality of periodic measurement cycles to support all of the N packet services with the hardware capability in an oversubscribed manner.

The network device of claim 9, wherein the one or more processors are configured to scale the N OAM sessions based on how much N is greater than M.

The network device of claim 9, wherein  the one or more processors are configured to stagger the measurement windows for each of the at least some of the OAM sessions over the plurality of periodic measurement cycles, such that each measurement cycle completes a measurement window for each of the at least some of the OAM sessions.

The network device of claim 9, wherein the network device is a virtual network element.

The network device of claim 9, wherein the N OAM sessions include transmission and reception of Packet Data Unit (PDUs) and computations.

The network device of claim 9, wherein the N OAM sessions includes one or more delay measurements and loss measurements performed through associated Packet Data Unit (PDUs).

A non-transitory computer-readable storage medium having computer readable code stored thereon for programming a device, wherein the device is communicatively coupled to one or more ports, wherein the one or more ports operate N packet services whereas the device has hardware capability to simultaneously support up to M Operations, Administration, and Maintenance (OAM) sessions, M and N are integers, the computer readable code configured to program the device to perform the steps of:
operate, in response to N being greater than M such that the hardware capability does not simultaneously support OAM sessions for all of the N packet services, N OAM sessions concurrently and in a staggered manner by partitioning at least some of the OAM sessions into measurement windows that are staggered randomly in a measurement cycle of a plurality of periodic measurement cycles to support all of the N packet services with the hardware capability in an oversubscribed manner.

The non-transitory computer-readable storage medium of claim 15, wherein the computer readable code is configured to scale the N OAM sessions based on how much N is greater than M.

The non-transitory computer-readable storage medium of claim 15, wherein  the computer readable code is configured to stagger the measurement windows for each of the at least some of the OAM sessions over the plurality of periodic measurement cycles, such that each measurement cycle completes a measurement window for each of the at least some of the OAM sessions.

The non-transitory computer-readable storage medium of claim 15, wherein the device is a virtual network element.

The non-transitory computer-readable storage medium of claim 15, wherein the N OAM sessions include transmission and reception of Packet Data Unit (PDUs) and computations.

The non-transitory computer-readable storage medium of claim 15, wherein the N OAM sessions includes one or more delay measurements and loss measurements performed through associated Packet Data Unit (PDUs).

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: No reasonable combination of prior art references were found to teach or suggest, along with other limitations, “operate, in response to N being greater than M such that the hardware capability does not simultaneously support OAM sessions for all of the N packet services, N OAM sessions concurrently and in a staggered manner by partitioning at least some of the OAM sessions into measurement windows that are staggered randomly in a measurement cycle of a plurality of periodic measurement cycles to support all of the N packet services with the hardware capability in an oversubscribed manner“ as recited in claims 1, 9 and 15. Listed below are the closet arts found:

Damm et al. (US 20080065760 A1, hereafter Damm) –  discloses operate, in response to N being greater than M and with the hardware capability, N OAM sessions concurrently and in a staggered manner by partitioning at least some of the OAM sessions into measurement windows that are staggered to support all of the N packet services with the hardware capability in an oversubscribed manner (Fig.3, [0007] [0008]). However, Damm does not disclose the hardware capability of the one or more processors does not simultaneously support OAM sessions for all of the N packet services, and the measurement windows are staggered randomly in a measurement cycle of a plurality of periodic measurement cycles.

Kurita (US 20120039339 A1) – discloses the hardware capability of the one or more processors does not simultaneously support OAM sessions for all of the N packet services (Fig.5B, [0004] [0062]). However, Kurita does not disclose the measurement windows are staggered randomly in a measurement cycle of a plurality of periodic measurement cycles.

Splitz et al. (US 8855569 B2, hereafter Splitz) – discloses measurement windows are determined randomly in a measurement cycle of a plurality of periodic measurement cycles (Fig.9, 916, 926, 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOO JEONG whose telephone number is (571)272-9617.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOO JEONG/
Primary Examiner, Art Unit 2473
11/1/2021